68 So. 3d 218 (2010)
Esaw JACKSON
v.
STATE of Alabama.
CR-06-1398.
Court of Criminal Appeals of Alabama.
December 17, 2010.
Charles E. Caldwell, Birmingham; and Alicia A. D'Addarion and Randall S. Susskind, Montgomery, for appellant.
Troy king, atty. gen., and Thomas Govan, Jr., Asst. atty. gen., for appellee.

On Remand from the Alabama Supreme Court
MAIN, Judge.
This Court unanimously affirmed Esaw Jackson's convictions for three counts of capital murder and for two counts of attempted murder and his resulting sentence *219 of death for the capital-murder convictions and consecutive sentences of life imprisonment for the attempted-murder convictions. See Jackson v. State, [Ms. CR-06-1398, Dec. 18, 2009] 68 So. 3d 201 (Ala. Crim.App.2009). Jackson petitioned the Alabama Supreme Court for certiorari review. On September 24, 2010, the Alabama Supreme Court found that the "expression of anguish and the inseparable inadmissible opinion and victim-impact testimony" by the victim's mother rose to the level of plain error. Ex parte Jackson, [Ms. 1090679, Sept. 24, 2010] 68 So. 3d 211, 218 (Ala.2010). Thus, the Supreme Court reversed this Court's judgment and remanded this case for this Court to remand it to the trial court for a new trial. Therefore, in accordance with the directions of the Alabama Supreme Court, the circuit court's judgment is reversed, and this case is remanded for a new trial.
REVERSED AND REMANDED.
WISE, P.J., and WELCH, WINDOM, and KELLUM, JJ., concur.